Citation Nr: 1515671	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  10-10 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for bilateral tinea pedis.

2.  Entitlement to service connection for a left heel wound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1987 to March 1989.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Augusta, Maine, Department of Veterans Affairs (VA), Regional Office (RO), which, inter alia, denied service connection for "foot fungus."  This matter was previously before the Board in September 2012, October 2013, and April 2014, when it was remanded by another Veterans Law Judge for additional development.  The matter has now been returned to the Board and reassigned to the undersigned for the purpose of this decision.  The Veteran's file is now in the jurisdiction of the Detroit, Michigan, RO.  In October 2014, additional evidence was submitted without a waiver of RO initial consideration.  However, as the tinea pedis decision below is fully favorable to the Veteran and the left heel wound issue is being remanded, the Board finds that he is not prejudiced by the Board's consideration of this evidence in the first instance.

The issue of service connection for a left heel wound is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

The Veteran has been diagnosed with bilateral tinea pedis, which has been reasonably shown to have manifested in service.


CONCLUSION OF LAW

The criteria for service connection for bilateral tinea pedis are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist omission is harmless.

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge may still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

It is not in dispute that the Veteran has current symptoms of foot disability that have been diagnosed as tinea pedis.  See, e.g., August 2014 VA examination.  What remains to be determined is whether such current disability is related to the Veteran's active service.

On VA examination in August 2014 and December 2013, the examiners provided negative nexus opinions premised on a lack of treatment documented in the Veteran's service treatment records.  However, the Veteran, who is competent to report symptoms capable of lay observation (such as peeling skin), has asserted a continuity of symptomatology, since active service, of the symptoms now diagnosed as tinea pedis.  See, e.g., October 2014 statement.  The record also contains a statement from the Veteran's parents, asserting their knowledge of his symptoms and treatment since service.  The Board finds no reason to doubt the credibility of these lay statements. 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when . . . lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")  In this matter, while the VA examiners' nexus opinions were negative, such opinions were based, essentially, on an assumption that the lack of contemporaneous medical evidence was determinative.  Consequently, the Board finds that they are not negative evidence weighing against the Veteran's claim.  Rather, they are evidence that the Veteran has a current disability, the symptoms of which the Veteran is competent to report first manifested in, and have persisted since, active service.  Accordingly, with consideration of the benefit of the doubt, the Board concludes that service connection for tinea pedis is warranted in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral tinea pedis is granted.


REMAND

A May 2014 rating decision denied service connection for a left heel wound.  The Veteran filed a notice of disagreement (NOD) with that issue in October 2014.  A statement of the case (SOC) has not been issued.  Where a SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral by the Board is required.  Manlincon v. West, 12 Vet. App. 238 (1999).  After the SOC is issued, this claim will be before the Board only if the Veteran timely perfects an appeal of such matter.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Issue an appropriate SOC addressing the issue of entitlement to service connection for a left heel wound.  The appellant and his representative should be afforded opportunity to respond.  This issue should be returned to the Board only if the appellant submits a timely substantive appeal after the SOC is issued.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


